probability that, but for counsel's errors, petitioner would not have

                pleaded guilty and would have insisted on going to trial. Hill v. Lockhart,

                474 U.S. 52, 58-59 (1985); Kirksey v. State, 112 Nev. 980, 988, 923 P.2d

                1102, 1107 (1996). Both components of the inquiry must be shown.

                Strickland v. Washington, 466 U.S. 668, 697 (1984).

                            First, appellant claimed that counsel was ineffective for failing

                to bring appellant's file to a hearing on appellant's motion to withdraw his

                plea. Appellant failed to demonstrate prejudice, as he did not show that

                counsel's performance subsequent to the entry of the guilty plea affected

                appellant's decision to plead guilty. Thus, the district court did not err in

                denying this claim.

                            Second, appellant claimed that counsel was ineffective for

                failing to research and understand an intoxication defense. Appellant

                failed to allege any specific facts to support this claim and thus failed to

                demonstrate deficiency or prejudice. See Hargrove v. State, 100 Nev. 498,

                502, 686 P.2d 222, 225 (1984) (holding that no relief is warranted where

                petitioner raises "bare' or 'naked' claims for relief, unsupported by any

                specific factual allegations that would, if true, have entitled him to

                withdrawal of his plea"). Therefore, the district court did not err in

                denying this claim.




SUPREME COURT
       OF
     NEVADA
                                                      2
(0) 1947A <
                              For the reasons set forth above, we conclude that the district

                court did not err in denying the petition. 2 Accordingly, we

                              ORDER the judgment of the district court AFFIRMED. 3




                                                    Hardesty


                                                      at..A.A                      J.
                                                    Parraguirre


                                                                                   J.
                                                    Cherry
                                                                   LI
                      2 The district court also denied the petition on the grounds that it
                failed to comply with the requirements of NRS 34.730 and NRS 34.735.
                On appeal, appellant has attempted to amend the defects in his petition.
                Because we conclude that the district court did not err in denying the
                petition on the merits, we need not address whether the petition contained
                pleading defects.

                      3 We  have reviewed all documents that appellant has submitted in
                proper person to the clerk of this court in this matter, and we conclude
                that no relief based upon those submissions is warranted. To the extent
                that appellant has attempted to present claims or facts in those
                submissions which were not previously presented in the proceedings
                below, we have declined to consider them in the first instance.




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A
                cc:   Hon. Michelle Leavitt, District Judge
                      Theodore A. Pearil, III
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A